Case 1:19-cv-02401-PKC Document 87 Filed 07/28/20 Page 1of1
Case 1:19-cv-02401-PKC Document 85 Filed 07/27/20 Page 1of1

WILSON ELSER

WILEON ELSER MOSKOWITS EDELMAN & GICKER &LP

 

Stephen J. Barrett
212.915.5479 (direct)
Stephen. Barrett@wilsonelser.com

July 27, 2020
VIA ECF

Hon. P. Kevin Caste!

United States District Court
Southern District Of New York
500 Pearl Street

New York, New York 10007

Re: Student Advantage Fund I LLC vy. Kennedy Lewis Management LP

 

Case No. 1:19-cv-02401-PKC
Our File No.: 21708.00001
Dear Judge Castel:

Our office represents Plaintiff Student Advantage Fund I LLC in the above referenced matter.
In light of the stipulation of dismissal filed earlier today (DE 84), we write to request that the Case
Management Conference scheduled for July 28, 2020 at 2:00 p.m. be cancelled.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP

/s/ Stephen Barrett
Stephen J. Barrett

 

 
